*190OPINION OF THE COURT
Brown, J.
The issue to be decided on this appeal is whether the rights of free speech and petition under our State Constitution (NY Const, art I, §§ 8, 9) protect those who wish to distribute leaflets dealing with matters of public interest and concern at a large, privately owned suburban shopping mall. We conclude that the shopping mall in question — the Smith Haven Mall in Suffolk County — by virtue of its size, location and mode of operation, has undertaken the character and attributes of a downtown business district or town center such that the rights of free expression under our State Constitution require that the mall be enjoined from prohibiting the distribution of leaflets on its premises, subject only to the adoption of reasonable regulations as to the time, place and manner in which such activities may be carried out so as to minimize any interference with the mall’s commercial functions.
SHAD Alliance (Sound-Hudson Against Atomic Development) is a coalition of organizations from New York City, Long Island, Westchester and the Mid-Hudson area opposed to the use of nuclear power. It seeks to prevent the operation of existing nuclear power plants and the completion of new ones through educational means and nonviolent action. Paumanok People’s Organization has been formed, in its own words, in opposition to “the use of nuclear power for the generation of electricity and the manufacture and use of nuclear weaponry”. It favors the use of “safe, renewable and decentralized services of energy” and seeks to promote its goals through “non-violent direct action”. On two occasions during the summer of 1980, representatives of the two groups, including on one occasion both of the individual plaintiffs, stood under the portico at the main entrance to the Smith Haven Mall and began distributing leaflets which expressed their opposition to the use of nuclear power and encouraged the public to protest against the operation of the Shoreham Nuclear Power Station. On each occasion, representatives of the mall ordered the plaintiffs to desist in their activities, based upon a policy which prohibits the distribution of leaflets without the permission of the mall’s management. When such permission was thereafter sought, it was denied.
Special Term, after finding that the plaintiffs’ activities did not in any manner disturb the mail’s operation, concluded, inter alia, that the “Mall * * * can be considered to perform the functional equivalent of a town center and the free flow and *191dissemination of all ideas would be severely curtailed if plaintiffs were denied access to it” (SHAD Alliance v Smith Haven Mall, 118 Misc 2d 841, 848). It held that under our State Constitution plaintiffs were required to be allowed access to the mall to communicate their ideas. We agree.
The Smith Haven Mall is a large, privately owned and operated shopping center occupying approximately 97 acres, and containing parking for 7,000 cars. It is owned by the Prudential Insurance Company of America and is operated by a privately owned management company. The mall building itself contains about 1.4 million square feet and is occupied by three large “anchor” department stores (Abraham and Straus, Macy’s and Sears) and approximately 125 other retail establishments, including several restaurants and banks, a movie theatre, a dental clinic and social services agency. The mall is protected by both the Suffolk County Police Department and a private security force. Its 1977 annual gross sales of $180 million comprised nearly 5% of all retail sales in Suffolk County, making it the county’s largest retail center. According to a 1979 public relations survey, the mall draws customers from over 60 surrounding areas; nearly one half of its customers do not regularly shop at any other shopping center and an equal number visit the mall at least once each week.
The mall is typical of any large suburban shopping center, and is designed to encourage the public to linger and congregate. At the center of the mall, where its four pedestrian walkways converge, there is a shallow sunken amphitheatre designed to seat a large number of people. The amphitheatre is surrounded by a number of take-out food establishments and seating areas where shoppers and other visitors are encouraged to sit and relax. There are similar facilities at the ends of the corridors leading to the three anchor department stores.
The mall also serves as the focal point for a number of community activities and gatherings, hosting over 80 promotional events each year, including exhibitions, charity auctions, recruitment efforts by both local universities and the Armed Forces, and free health-related services. In addition, the mall permits the use of its facilities for annual voter registration drives and promotional events by local towns and provides space for the mobile office of the local member of Congress. As a matter of policy, however, the management of the mall has prohibited any type of pamphleting or use of its facilities for campaigning or political gatherings.
*192Our analysis of the issues begins with an acknowledgment of the proposition that leafleting at any privately owned shopping center — no matter of what size or character — is not a protected activity under the 1st Amendment of the Federal Constitution. In Lloyd Corp. v Tanner (407 US 551), the United States Supreme Court expressly held that a privately owned shopping center’s policy of prohibiting the distribution of handbills on its premises was not violative of the rights of free speech and assembly under the United States Constitution. Noting that the 1st and 14th Amendments safeguard the rights of free speech and assembly against the infringement by the government — and not against the actions of private individuals — the court stated that property does not “lose its private character merely because the public is generally invited to use it for designated purposes” (Lloyd Corp. v Tanner, supra, p 569). Specifically rejected by the majority in Lloyd was the contention that where a shopping center takes on the characteristics of a downtown business district, it is considered to have been dedicated for public use and, as a consequence, all members of the public, whether invited as customers or not, have the same right of free speech as they would have in the streets of a city or town {Lloyd Corp. v Tanner, supra, pp 568-569).
In reaching its decision in Lloyd (supra), the court distinguished its earlier holdings in Marsh v Alabama (326 US 501) and Food Employees v Logan Plaza (391 US 308), in which limited rights of access to privately held property for purposes of the exercise of 1st Amendment rights were recognized. Marsh involved the right of the Jehovah’s Witnesses to distribute religious literature on the streets of a privately owned company town. There the court found that although privately owned, the business district of the town was the equivalent of that of any other municipality and, since private interests were substituting for and performing the customary governmental functions, 1st Amendment freedoms could not be denied when exercised on the town’s sidewalks and streets (Marsh v Alabama, supra, pp 502-503). The majority in Lloyd distinguished the facts before it from the situation in Marsh in which the private enterprise had assumed “all of the attributes of a state-created municipality and the exercise by that enterprise of semi-official municipal functions as a delegate of the State” (Lloyd Corp. v Tanner, 407 US 551, 569, supra). The nature and function of the shopping center in Lloyd was clearly not nearly so broad and far reaching.
In the other case distinguished by the Lloyd court (supra), Food Employees v Logan Plaza (supra), the court held that members of a labor union could picket outside a market located *193within a privately owned shopping center. The holding, however, was limited, according to the Lloyd court, both by the fact that the purpose of the picketing was directly related to the use to which the shopping center property was being put, and further by the fact that because the target store was located in the center of a large private parcel there were no other reasonable opportunities for the pickets to convey their message. In Lloyd, on the other hand, the message sought to be conveyed — opposition to the draft and the war in Vietnam — had no direct relation to the business of the shopping center (Lloyd Corp. v Tanner, 407 US 551, 564, supra). Nor did the restriction of access to the shopping center deprive the leafleters of all reasonable opportunity to convey their message to the public since the center, which was located in downtown Portland, Oregon, was surrounded by public streets and sidewalks (Lloyd. Corp. v Tanner, supra, pp 566-567).
A vigorous dissent was filed in Lloyd by Justice Marshall, joined by three other members of the court, in which it was argued that no reasonable distinction could be drawn between the case before them and the Logan Plaza case (supra) and that the issue simply was one of a balancing of interests between rights of property and rights of free expression in which the balance must be struck in favor of the latter (407 US 551, 571, 580, supra). Parenthetically, it is to be noted that Logan Plaza, which the court had distinguished and upon which the dissent so heavily relied, was subsequently overruled in Hudgens v National Labor Relations Bd. (424 US 507).
Accordingly, it is clear that for purposes of 1st Amendment analysis, the Smith Haven Mall, regardless of its size, location or mode of operation, retains its private character, and that the policy of its management prohibiting leafleting of the type at bar cannot in any respect be considered to be violative of plaintiffs’ Federally protected constitutional rights of freedom of expression.
Thus, the controversy as it comes to us requires that we engage in an independent analysis of the provisions of our own State Constitution to determine whether the separate protections afforded plaintiffs thereunder have been violated by the actions of the management of the Smith Haven Mall. In that respect, plaintiffs predicate their claim on the provisions of the State Constitution, article I, §§ 8, 9, which, respectively, protect the rights of free speech and press and freedom of assembly and petition. Those provisions read in relevant part as follows:
*194Section 8: “Every citizen may freely speak, write and publish his sentiments on all subjects, being responsible for the abuse of that right; and no law shall be passed to restrain or abridge the liberty of speech or of the press.” Section 9: “No law shall be passed abridging the rights of the people peaceably to assemble and to petition the government, or any department thereof”. What is at issue before us is whether these provisions of our State Constitution afford the citizens of our State broader rights of free expression on the property of a large, privately held shopping center than are available under the Federal Constitution.
In many areas of personal liberties, the Federal constitutional guarantees, as they have been interpreted by the United States Supreme Court, have been found to satisfy and, in some cases, exceed the guarantees provided by the coinciding provisions of our State Constitution (People v Adams, 53 NY2d 241, 250). When, however, the Federal Constitution, as interpreted by the Supreme Court, has fallen short of what is deemed to be adequate protection of the rights of our citizens, our Court of Appeals has not hesitated to rely upon the principles of federalism under which the Federal Constitution is viewed as providing the minimum level of guarantees and protections, and the States are recognized as being free to provide greater rights for their citizens through interpretation of their constitutions, statutes and rule-making power (People v Adams, supra, p 250; Cooper v Morin, 49 NY2d 69, 79, cert denied sub nom. Lombard v Cooper, 446 US 984; Sharrock v Dell Buick-Cadillac, 45 NY2d 152, 159-161). Indeed, in recent years, the Supreme Court has encouraged States to place a greater emphasis upon the independent role of their own constitutions in prescribing the rights of their citizens in a manner which is more responsive to specific local needs and experiences (see, Patterson v New York, 432 US 197; PruneYard Shopping Center v Robins, 447 US 74; Barker v Wingo, 407 US 514; see also, Brennan, State Constitutions and the Protection of Individual Rights, 90 Harv L Rev 489; Developments in the Law: The Interpretation of State Constitutional Rights, 95 Harv L Rev 1324, 1496-1497).
With respect to the rights of our citizens under our State Constitution, article I, § 8, the Court of Appeals has recognized that “at the very least, the guarantee of freedom of expression set forth in our State Constitution is of no lesser vitality than that set forth in the Federal Constitution” (Bellanca v New York State Liq. Auth., 54 NY2d 228,235, cert denied 456 US 1006; NY Const, art I, § 8), and may even afford greater protection (People v Ferber, 57 NY2d 256).
*195As was recently pointed out by now Chief Judge Wachtier in his concurring opinion in Matter of Beach v Shanley (62 NY2d 241, 255):
“The fact that the Supreme Court has held the First Amendment applicable to the States does not eliminate the right or the need of this State to provide a distinct guarantee of freedom of the press under the State Constitution (PruneYard Shopping Center v Robins, 447 US 74, 81). It is often forgotten that diversity is the essence of federalism and that the Federal Constitution only guarantees minimum protections, leaving to the States the task of affording additional or greater rights under their Constitutions, tailored to the special needs and traditions of the various States (People v Adams, 53 NY2d 241, 250). There is probably no area in which State attitudes are more diverse, and thus where independent State constitutional rights serve their intended purposes, than in the area dealing with freedom of expression (e.g., Miller v California, 413 US 15).
“This State has long provided one of the most hospitable climates for the free exchange of ideas.”
To date, however, there has been no occasion for the courts of our State to interpret our State Constitution with respect to the specific issue at hand, i.e., whether under our State Constitution the right of free expression may be exercised on privately owned property which has taken on the characteristics of a downtown business district or town center.
The most similar case to the one before us, but one which is clearly distinguishable on its facts, is Watchtower Bible & Tract Socy. v Metropolitan Life Ins. Co. (297 NY 339, cert denied 335 US 886). In Watchtower, the plaintiff, the governing body of the Jehovah’s Witnesses, brought an action seeking to declare invalid a regulation of the management of a private residential development known as Parkchester. The regulation, in effect, barred solicitations and canvassing of any variety within the 171 apartment buildings making up the development, absent either the consent of the manager or the prior written consent of the tenant of a particular apartment (297 NY 339, 342-343, supra). In upholding the regulation in the face of both State and Federal constitutional challenges, the Court of Appeals distinguished the then recent Supreme Court decisions in Marsh v Alabama (326 US 501, supra), and Tucker v Texas (326 US 517). Those cases, the court reasoned, merely reaffirmed the right of individuals to distribute leaflets on streets, sidewalks and public places of municipalities which “‘[have], from ancient times, been a part of the privileges, immunities, rights, and liberties of *196citizens’ ” (Watchtower Bible & Tract Socy. v Metropolitan Life Ins. Co., 297 NY 339, 348, supra, citing Hague v Committee for Indus. Org., 307 US 496, 515). “[T]he narrow inner hallway of [the] upper floor of an apartment house” the court said, “is hardly an appropriate place at which to demand the free exercise of those ancient rights” (Watchtower Bible & Tract Socy. v Metropolitan Life Ins. Co., supra, p 348). What the court then said highlights that which distinguishes Watchtower from the case at bar (supra, p 348): “Our purpose in thus briefly analyzing those decisions is to show that they do not (nor do any others of which we know) go nearly so far as appellants would have us go here. Parkchester, like Chickasaw, Alabama [in Marsh v Alabama], and the Federal housing community in Texas [in Tucker v Texas], is privately owned, but there the similarity as to facts ends. It is undisputed that this defendant has never sought in any way to limit the Witnesses’ activities on the streets or sidewalks of Parkchester, some of which are privately, and some publicly, owned. The distribution which this defendant’s regulation inhibits was not on streets, sidewalks or other public or quasi-public places, but inside of, and into, the several floors and inner hallways of multiple dwellings. Moreover, defendant’s regulation did not absolutely debar these ministers from their visits in the buildings and their persuasions therein, since it allowed them, whenever a tenant so desired, and expressed his desire. We think the Bohnke case [287 NY 154] is still the law and leaves valid the regulation of door-to-door calls along public streets. But, regardless of the Bohnke ruling, no case we know of extends the reach of the Bill of Rights so far as to proscribe the reasonable regulation, by an owner, of conduct inside his multiple dwelling.” Obviously, there is a distinct difference between the claimed right of expression sought to be recognized in Watchtower, i.e., to engage in expressive activity within the hallways of a residential apartment building, and the claimed right in the instant case to engage in such activity in a large regional shopping center which invites the general public onto its premises for commercial and other purposes and which has, in our view, taken on the attributes of a downtown business district or town center.
While the precise question which now faces us has not before been addressed in New York, it has been considered by a number of other States. Perhaps the most prominent of these sister State cases is PruneYard Shopping Center v Robins (447 US 74, supra), in which a group of California high school students commenced an action seeking to enjoin a privately owned shopping center from barring them from its premises *197where they sought to solicit signatures on a petition to the President of the United States in opposition to a United Nations resolution against Zionism. On appeal from a judgment of the trial court denying the injunction, the California Supreme Court reversed and held “that the soliciting at a shopping center of signatures for a petition to the government is an activity protected by the California Constitution” (Robins v Pruneyard Shopping Center, 23 Cal 3d 899, 902, 592 P2d 341, 342). In reaching its conclusion, the court found that the United States Supreme Court decision in Lloyd Corp. v Tanner (407 US 551, supra) did not identify any special Federally protected property rights in shopping center owners such as would bar the creation of broader free speech rights under the California Constitution than is recognized under the Federal Constitution. Having concluded that there was no such bar, the court also found “that sections 2 and 3 of article 1 of the California Constitution protect speech and petitioning, reasonably exercised, in shopping centers even when the centers are privately owned” (23 Cal 3d 899, 910, 592 P2d 341, 347, supra). The court stated that the words of the California Constitution’s free speech provision were not identical to those of the Federal Constitution and pointed out that its past decisions had highlighted the special protections accorded speech under this “ ‘protective provision more definitive and inclusive than the First Amendment’ ” (23 Cal 3d 899, 908, 592 P2d 341, 346, supra, quoting from Wilson v Superior Ct., 13 Cal 3d 652, 658, 532 P2d 116, 120).
In upholding the decision of California’s highest court, the United States Supreme Court undertook a brief review of its past decisions in this area from Marsh v Alabama (326 US 501, supra) and Food Employees v Logan Plaza (391 US 308, supra), through Lloyd Corp. v Tanner (407 US 551, supra) and Hudgens v National Labor Relations Bd. (424 US 507, supra). The court pointed out that in Lloyd it had held that merely because a privately owned shopping center is open to the general public, the Federal Constitution did not create greater individual rights of expression thereon than already existed. The court noted, however, that Lloyd in no sense imposed any limitation upon the authority of a State “to exercise its police power or its sovereign right to adopt in its own Constitution individual liberties more expansive than those conferred by the Federal Constitution” (PruneYard Shopping Center v Robins, 447 US 74, 81, supra). Unlike PruneYard, the court stated, in Lloyd there had been no constitutional or statutory provision creating rights of expression on private property by strangers.
*198The court then went on to address the shopping center’s contention that the 5th and 14th Amendment guarantees against the taking of property without just compensation and against the deprivation of property without due process of law encompass the right to exclude others from that property. While acknowledging that the right to exclude others is an essential element of the rights of a property owner and that there had been a “taking” by virtue of the decision to allow strangers to exercise their rights of expression on the property, the court noted that not every interference with property rights by governmental action constitutes a taking in the constitutional sense (Armstrong v United States, 364 US 40). Whether a governmental action constitutes a “taking” requires an examination of the character of the action, the economic impact and the degree of its interference with reasonable investment-backed expectations. Applying these guidelines, the Supreme Court concluded that there was no unconstitutional taking because there was nothing to indicate that preventing the shopping center’s owner from prohibiting this sort of activity would unreasonably impair the use or value of its property. It was pointed out that the California decision had made it clear that the shopping center had the ability to minimize any interference with its commercial functions by adopting time, place and manner regulations restricting expressive activity (PruneYard Shopping Center v Robins, 447 US 74, 83, supra). Further, the court found that the State’s asserted interest in promoting more expansive free speech and petition rights under its Constitution satisfied the demands of due process (447 US 74, 85, supra; see also, Nebbia v New York, 291 US 502, 510-511).
Finally, the court rejected the claim by the shopping center that the State was infringing upon its 1st Amendment rights by compelling it to provide a forum for the speech of others. The court noted in this regard that by its own choice, the shopping center had declined to limit the property to its personal use, and that with the general public coming and going as they pleased, it was unlikely that they would identify the views expressed by those passing out leaflets or soliciting signatures with those of the owner of the shopping center (447 US 74, 85-88, supra). In addition, the court pointed out that since the decision of the California Supreme Court did not dictate that a specific view or message be conveyed, there was no danger of governmental discrimination for or against a particular view, and the property owner was free to take measures to expressly disavow any connection with the views being expressed.
*199Thus, following PruneYard (supra), it is clear that there is no Federal constitutional bar to a State according its citizens the right to engage in expressive activity in a large, privately owned shopping center. Such activity breaches neither the property nor the 1st Amendment rights of the owner of the shopping center.
In addition to California, several other States, recognizing the special roles of speech and petition under their own Constitutions, have determined to allow limited intrusions upon private property for the purpose of safeguarding the effective exercise of those rights (see, Alderwood Assoc. v Washington Environmental Council, 96 Wn 2d 230, 635 P2d 108; Batchelder v Allied Stores Inti., 388 Mass 83, 445 NE2d 590; see also, Commonwealth v Tate, 495 Pa 158, 432 A2d 1382; State v Schmid, 84 NJ 535, 423 A2d 615, appeal dismissed sub nom. Princeton Univ. v Schmid, 455 US 100; cf. Cologne v Westfarms Assoc., 192 Conn 48, 469 A2d 1201; State v Felmet, 302 NC 173, 273 SE2d 708).
Similarly, our Court of Appeals has acknowledged the special role that free speech and exchange of ideas plays in the democratic process of our State and has consistently recognized that the free speech provisions of our Constitution may, in fact, provide even broader protections than are provided under the 1st Amendment (see, Matter of Beach v Shanley, 62 NY2d 241, supra; People v Ferber, 57 NY2d 256, supra). The language of our constitutional free speech provision, like that in the California Constitution, affirmatively proclaims the right of free speech (compare, NY Const, art I, § 8, with Cal Const, art 1, § 2) decreeing that “[e]very citizen may freely speak, write and publish his sentiments on all subjects, being responsible for the abuse of that right” and then adds the caveat that “no law shall be passed to restrain or abridge the liberty of speech or of the press” (NY Const, art I, § 8). Contrast this with the 1st Amendment’s explicit protection of free speech from Government intrusion: “Congress shall make no law * * * abridging the freedom of speech, or of the press; or the right of the people peaceably to assemble, and to petition the Government for a redress of grievances” (US Const, 1st amend). While the difference between the language used in the two provisions to express the right to freedom of expression may not be conclusive of the question of whether under our State Constitution free speech may be protected from certain private action, it does provide a basis for applying a more flexible standard for determining what type of protection is to be afforded to free speech than the standard imposed by the United States Supreme Court under the Federal Constitution (see, Sharrock v Dell Buick-Cadillac, 45 NY2d 152,160, supra; see also, PruneYard Shopping Center v *200Robins, 447 US 74, supra; Matter of Beach v Shanley, 62 NY2d 241, supra; People v Ferber, 57 NY2d 256, supra; Bellanca v New York State Liq. Auth., 54 NY2d 228, cert denied 456 US 1006, supra; Note, Private Abridgment of Speech and the State Constitutions, 90 Yale LJ 165, 177-82). This distinction also serves to bolster the position that the State and Federal free speech provisions are not simply mirror images of each other to be construed in all cases in pari materia. Finally, this position is strengthened even further by the fundamental principle of federalism referred to earlier under which the protections afforded to individual liberties by the Federal Constitution are to be looked upon as the mínimums available to all citizens and that the States are to independently analyze their individual constitutions to determine, with an eye toward local problems and experiences, the exact scope of the protections afforded thereunder (People v Adams, 53 NY2d 241, 250, supra; Cooper v Morin, 49 NY2d 69, 79, supra; Sharrock vDellBuick-Cadillac, 45 NY2d 152, supra).
Turning to the case before us, we see no sound basis for denying the citizens of New York the right of free expression enjoyed by them under our State Constitution, article I, §§ 8, 9 when they have entered a shopping center like the Smith Haven Mall which, because of its location and mode of operation, has become clothed with all of the attributes of the traditional downtown business area or town center (Marsh v Alabama, 326 US 501, supra). While the Supreme Court has now clearly rejected any Federal constitutional rights to freedom of expression in shopping malls such as the one at bar (Lloyd Corp. v Tanner, 407 US 551, supra; Hudgens v National Labor Relations Bd., 424 US 507, supra), the principles regarding expressive activity in quasi-public forums first set forth in Marsh v Alabama (326 US 501, supra), and later expanded in Food Employees v Logan Plaza (391 US 308, supra), remain good law and provide a sound basis for determining the scope of State constitutional protections in this area. The continued vitality of these two cases is evidenced by the recent approving reference to them in People v Leonard (62 NY2d 404, 410) to support the proposition that “when the public enjoys broad license to utilize certain property, State trespass laws may not be enforced solely to exclude persons from exercising First Amendment or other protected conduct in a manner consistent with the use of the property”. Although Leonard concerned the right of access to clearly public property — a State University campus — it bears noting that both Marsh and Logan Plaza concerned access to private property, a fact which certainly did not escape the *201attention of the court. Those cases were also favorably cited in the dissenting opinion in People v Bush (39 NY2d 529), written by former Chief Judge Cooke, in which he was joined by then Chief Judge Breitel. The majority in Bush had found no basis for ruling upon the State constitutional questions presented as to the rights of union members to picket outside a supermarket, since not only was there no basis for finding the property to be analogous to a company town or public area, but the pickets had refused to comply with a reasonable regulation as to the mode of their picketing. The dissenters, however, concluded that there was such considerable confusion in the area of free speech rights that one could not intelligently determine whether his or her conduct amounted to criminal trespass. They reasoned that it was necessary to analyze the case under the free speech provision of the State Constitution and stated (39 NY2d 529, 542, supra): “Under this analysis, it is concluded that the rationale of Logan Val. supplies a commendable balance between freedom of expression and intrusions on privately owned property used as a shopping center. As observed in Marsh v Alabama (326 US 501, 506): ‘Ownership does not always mean absolute dominion. The more an owner, for his advantage, opens up his property for use by the public in general, the more do his rights become circumscribed by the statutory and constitutional rights of those who use it.’ The present day shopping center possesses few characteristics traditionally identified as part of the private domain. In this view, the words of Mr. Justice Marshall are apt: ‘In Logan Valley we recognize what the Court today refuses to recognize — that the owner of the modern shopping center complex, by dedicating his property to public use as a business district, to some extent displaces the “State” from control of historical First Amendment forums, and may acquire a virtual monopoly of places suitable for effective communication. The roadways, parking lots and walkways of the modern shopping center may be as essential for effective speech as the streets and sidewalks in the municipal or company-owned town’ (Hudgens v N.L.R.B., 424 US 507, 539-540, supra [dissenting opn]).” The dissenters concluded that as a matter of State constitutional law, “where a privately owned shopping center has been so ‘thoroughly clothed in the attributes of public property that it may not be completely closed as a public forum to those who wish to present otherwise lawful communications’ (.American Radio Assn, u Mobile S.S. Assn., 419 US 215, 230), a labor union may peacefully picket there to disseminate its views, without fear of criminal liability under a trespass statute” (People v Bush, 39 NY2d 529, 542, supra).
*202As the Logan Plaza court (supra) recognized, in many areas suburban malls have come to replace downtown business districts as the traditional public gathering place or forum. The facts in the case at bar bear out that conclusion. It is clear from the record that the Smith Haven Mall is the major retail center of Suffolk County and provides one of the most — if not the most — effective forums for reaching the populace with expressive activity. The trend away from downtown shopping areas as the gathering place for the citizenry should not become a vehicle for eroding the ability of those seeking to exercise their expressional freedoms to find an effective forum for the communication of their ideas. In an area where the principal forums are privately held, some accommodation must be made to ensure that the rights of free expression are not intruded upon. We find that in this case, by permitting limited nonobstructive access to the Smith Haven Mall for purposes of leafleting with regard to matters of public concern, a proper balance is struck between plaintiffs’ rights of freedom of expression and the private property interests of the mall.
We would note, however, that our holding should not be construed as a blanket sanction to engage in expressive activity on any privately held property or to engage in unrestricted activity thereon. Rather, there are sound limitations upon the situations in which private property may be intruded upon. The Supreme Court of New Jersey, for example, in its opinion in State v Schmid (84 NJ 535, 423 A2d 615, supra), wherein it upheld the right of individuals to distribute political leaflets on the campus of a private educational institution, devised a three-part test to be applied in cases such as the one at bar to achieve a balance between the protections to be accorded private property and the protections to be accorded expressive activity upon such property. The New Jersey court stated that a court must look first to the normal use of the private property, then consider the nature and extent of the invitation to the public to use that property and, finally, examine the purpose of the expressive activity (84 NJ 535, 563, 423 A2d 615, 630, supra). We find this approach useful, and would recommend its application as a basis for resolving controversies of this nature which may arise in the future.
Obviously, the Smith Haven Mall is first and foremost designed to serve as a center for commercial activity. But it is clear as well that the mall was designed to serve as a gathering place and events center. Its intended use from its inception was to serve multiple purposes. The manner in which the mall has functioned makes it clear that its invitation to the public is a *203broad one. Individuals are not merely invited to shop; they are encouraged to linger and partake of the various programs and events scheduled at the mall — programs and events covering a broad spectrum from entertainment to community and charitable events to educational programs. The Smith Haven Mall is perhaps the clearest example of the type of shopping center which has assumed all of the characteristics of the downtown business district or town center. It is a property which must, in our view, make an accommodation to the exercise of free speech by the general public — in this case expression with respect to the sharply debated but vitally important issues of nuclear power and nuclear weaponry. Full expression of ideas in these areas is not only desirable but is to be encouraged.
Based upon the foregoing analysis, we conclude that, under the facts at bar, our State Constitution, article I, §§ 8, 9 protect the right of the plaintiffs to engage in leafleting at the Smith Haven Mall subject to reasonable regulation as to the time, place and manner of such activity.
Accordingly, the judgment appealed from should be affirmed.